Exhibit 10.12

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Jim
Warner (“Employee”) and HSN, INC, a Delaware corporation (the “Company”), and is
effective October 27, 2008 (the “Effective Date”).

WHEREAS, the Company desires to establish its right to the services of Employee,
in the capacity described below, on the terms and conditions hereinafter set
forth, and Employee is willing to accept such employment on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

1A. EMPLOYMENT. The Company agrees to employ Employee as EVP and General
Counsel, and Employee accepts and agrees to such employment. During Employee’s
employment with the Company, Employee shall do and perform all services and acts
necessary or advisable to fulfill the duties and responsibilities as are
commensurate and consistent with Employee’s position and shall render such
services on the terms set forth herein. During Employee’s employment with the
Company, Employee shall report directly such person(s) as from time to time may
be designated by the Company (hereinafter referred to as the “Reporting
Officer”). Employee shall have such powers and duties with respect to the
Company as may reasonably be assigned to Employee by the Reporting Officer, to
the extent consistent with Employee’s position and status. Employee agrees to
devote all of Employee’s working time, attention and efforts to the Company and
to perform the duties of Employee’s position in accordance with the Company’s
policies as in effect from time to time. Employee’s principal place of
employment shall be the Company’s offices located in St. Petersburg, Florida.

2A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on the
Effective Date and shall continue for two (2) years from the Effective Date,
unless sooner terminated in accordance with the provisions of Section 1 of the
Standard Terms and Conditions attached hereto. During the period that is 90-120
days prior to the expiration of the Term, Employee shall have the right to
request, by written notice to the Reporting Officer, an extension of the Term.
The Company shall have until the 60th day prior to the expiration of the Term to
accept such request, and upon acceptance, the Agreement shall renew for one
additional year, which additional year shall be added to and deemed part of the
Term as defined in the first sentence of this Section 2A. Notwithstanding
anything in this Section 2A to the contrary, nothing herein shall obligate
either party to request an extension to the Term or agree to such an extension.

 

3A. COMPENSATION.

(a) BASE SALARY. During the Term of this Agreement, the Company shall pay
Employee an annual base salary of $350,000 (the “Base Salary”), payable in equal
biweekly installments or in accordance with the Company’s payroll practice as in
effect from time to time. For all purposes under this Agreement, the term “Base
Salary” shall refer to Base Salary as in effect from time to time.



--------------------------------------------------------------------------------

(b) DISCRETIONARY BONUS. During the Term, Employee shall be eligible to receive
discretionary annual bonuses.

(c) BENEFITS. From the Effective Date through the date of termination of
Employee’s employment with the Company for any reason, Employee shall be
entitled to participate in any welfare, health and life insurance and pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company. Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

(i) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing Employee’s duties for the Company, on the same basis as
similarly situated employees and in accordance with the Company’s policies as in
effect from time to time.

(ii) Paid Time Off (“PTO”). During the Term, Employee shall be entitled to paid
time off per year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally.

4A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

 

If to the Company:   HSN General Partner LLC      1 HSN Drive      St.
Petersburg, FL 33729      Attention: General Counsel    If to Employee:   Jim
Warner      834 S. Dakota      Tampa, Florida 33606   

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Florida without reference
to the principles of conflicts of laws. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined before
an appropriate federal court in Pinellas or Hillsborough Counties or, if not
maintainable therein, then in an appropriate

 

2



--------------------------------------------------------------------------------

Florida state court. The parties acknowledge that such courts have jurisdiction
to interpret and enforce the provisions of this Agreement, and the parties
consent to, and waive any and all objections that they may have as to, personal
jurisdiction and/or venue in such courts.

6A. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

7A. SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder (“Section 409A”). Notwithstanding the foregoing,
if this Agreement or any benefit paid to Employee hereunder is subject to
Section 409A and if Employee is a “Specified Employee” (as defined under
Section 409A) as of the date of Employee’s termination of employment hereunder,
then the payment of benefits, if any, scheduled to be paid by the Company to
Employee hereunder during the first six (6) month period beginning the date of a
termination of employment hereunder shall be delayed during such six (6) month
period and shall commence immediately following the end of such six (6) moth
period (and the period in which such payments were scheduled to be made if not
for such delay shall continued as scheduled). In no event shall the Company be
required to pay Employee any “gross-up” or other payment with respect to any
taxes or penalties imposed under Section 409A with respect to any benefit paid
to Employee hereunder.

[The Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and Employee has executed and
delivered this Agreement on October     , 2008.

 

HSN, INC

/s/ Lisa Letizio

By:   Lisa Letizio Title:   EVP Human Resources

/s/ Jim Warner

Jim Warner

 

4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

 

1. TERMINATION OF EMPLOYEE’S EMPLOYMENT.

(a) DEATH. In the event Employee’s employment hereunder is terminated by reason
of Employee’s death, the Company shall pay Employee’s designated beneficiary or
beneficiaries, within 30 days of Employee’s death in a lump sum in cash,
Employee’s Base Salary through the end of the month in which death occurs and
any Accrued Obligations (as defined in paragraph 1(f) below).

(b) DISABILITY. If, as a result of Employee’s incapacity due to physical or
mental illness (“Disability”), Employee shall have been absent from the
full-time performance of Employee’s duties with the Company for a period of four
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 6 hereof), Employee shall
not have returned to the full-time performance of Employee’s duties, Employee’s
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee’s duties with the Company due to
Disability, the Company shall continue to pay Employee’s Base Salary at the rate
in effect at the commencement of such period of Disability, offset by any
amounts payable to Employee under any disability insurance plan or policy
provided by the Company. Upon termination of Employee’s employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee’s Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

(c) TERMINATION FOR CAUSE. The Company may terminate Employee’s employment under
this Agreement for Cause at any time prior to the expiration of the Term. As
used herein, “Cause” shall mean: (i) the plea of guilty or nolo contendere to,
or conviction for, the commission of a felony offense by Employee; provided,
however, that after indictment, the Company may suspend Employee from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under this Agreement; (ii) a material breach by Employee
of a fiduciary duty owed to the Company; (iii) a material breach by Employee of
any of the covenants made by Employee in Section 2 hereof; (iv) the willful or
gross neglect by Employee of the material duties required by this Agreement; or
(v) a material violation of any Company policy pertaining to ethics, wrongdoing
or conflicts of interest that, in the case of the conduct described in clause
(iii) or (iv) above, if curable, is not cured by Employee within ten (10) days
after Employee is provided with written notice thereof. In the event of
Employee’s termination for Cause, this Agreement shall terminate without further
obligation by the Company, except for the payment of any Accrued Obligations (as
defined in paragraph 1(f) below).

(d) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE. If
Employee’s employment is terminated by the Company for any reason other than
Employee’s death or Disability or for Cause, then (i) the



--------------------------------------------------------------------------------

Company shall pay Employee the Base Salary through the end of the Term over the
course of the then remaining Term; and (ii) the Company shall pay Employee any
Accrued Obligations (as defined in paragraph 1(f) below) in accordance with the
terms of the plans, programs or arrangements under which such obligations arose.
The payment to Employee of the severance benefits described in this Section 1(d)
shall be subject to Employee’s execution and non-revocation of a general release
of the Company and its affiliates in a form substantially similar to that used
for similarly situated executives of the Company and its affiliates.

(e) MITIGATION; OFFSET. In the event of termination of Employee’s employment
prior to the end of the Term, Employee shall use reasonable best efforts to seek
other employment and to take other reasonable actions to mitigate the amounts
payable under Section 1 hereof. If Employee obtains other employment during the
Term, all future amounts payable by the Company to Employee during the remainder
of the Term shall be offset by the amount earned by Employee from another
employer. For purposes of this Section 1(e), Employee shall have an obligation
to inform the Company regarding Employee’s employment status following
termination and during the period encompassing the Term.

(f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of any compensation previously earned but deferred by Employee
(together with any interest or earnings thereon) that has not yet been paid
under any plan, program or arrangements of the Company.

 

2. CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

(a) CONFIDENTIALITY. Employee acknowledges that while employed by the Company
Employee will occupy a position of trust and confidence. Employee shall not,
except as may be required to perform Employee’s duties hereunder or as required
by applicable law, without limitation in time or until such information shall
have become public other than by Employee’s unauthorized disclosure, disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company or any of its subsidiaries or affiliates. “Confidential
Information” shall mean information about the Company or any of its subsidiaries
or affiliates, and their clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by Employee in the course of employment by the
Company or any of its subsidiaries or affiliates, including (without limitation)
any proprietary knowledge, trade secrets, data, formulae, information and client
and customer lists and all papers, resumes, and records (including computer
records) of the documents containing such Confidential Information. Employee
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Employee agrees to deliver or return to the Company, at
the Company’s request at any time or upon termination or expiration of
Employee’s employment or as soon thereafter as possible, all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Employee in the course of Employee’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

 

2



--------------------------------------------------------------------------------

(b) NON-COMPETITION. During Employee’s employment with the Company and for
twelve (12) months thereafter, Employee shall not, directly or indirectly, on
behalf of Employee or on behalf of or with any other person, enterprise or
entity, in any individual or representative capacity, engage or participate in
any business, including its affiliated Internet entities, that is in competition
with the Company or any subsidiary or affiliate of the Company in the United
States of America in the field of television retailing, including, without
limitation, QVC, Shop NBC (formerly called ValueVision) or World Shopping Source
(aka WSS), or Jewelry Television, aka America’s Collectibles Network, Inc., or
ACNTV, as well as any company which subsequently enters the field of television
retailing as its primary business (collectively, the “Competing Companies”).
Employee’s obligations under this Section shall continue during the Term and for
the period after the Term set forth above and shall not, for any reason, cease
upon termination of Employee’s employment with the Company. Notwithstanding
anything else contained in this Section, Employee may own, for investment
purposes only, up to five percent (5%) of the stock of any Competing Company if
it is a publicly-held corporation whose stock is either listed on a national
stock exchange or on the NASDAQ National Market System and if Employee is not
otherwise affiliated with or participating in such corporation. As used herein,
“participate” means lending one’s name to, acting as consultant or advisor to,
being employed by or acquiring any direct or indirect interest in any business
or enterprise, whether as a stockholder, partner, officer, director, employee,
consultant or otherwise. In the event that (1) the Company or any of its
subsidiaries or affiliates places, or has placed for it, all or substantially
all of its assets up for sale within one (1) year after termination of
Employee’s employment hereunder or (2) Employee’s employment is terminated in
connection with the disposition of all or substantially all of such assets
(whether by sale of assets, equity or otherwise), Employee agrees to be bound
by, and to execute such additional instruments as may be necessary or desirable
to evidence Employee’s agreement to be bound by, the terms and conditions of any
non-competition provisions relating to the purchase and sale agreement for such
assets, without any consideration beyond that expressed in this Agreement,
provided that the purchase and sale agreement is negotiated in good faith with
customary terms and provisions and the transaction contemplated thereby is
consummated. Notwithstanding the foregoing, in no event shall Employee be bound
by, or obligated to enter into, any non-competition provisions referred to in
this Section 2(b) which extend beyond twelve (12) months, in each case from the
date of termination of Employee’s employment hereunder or whose scope extends
the scope of the non-competition provisions set forth in this Section 2(b). The
twelve (12) month time period referred to above shall be tolled on a day-for-day
basis for each day during which Employee participates in any activity in
violation of this Section 2(b) so that Employee is restricted from engaging in
the conduct referred to in this Section 2(b) for a full twelve (12) months.

(c) NON-SOLICITATION OF EMPLOYEES. Employee recognizes that he will possess
confidential information about other employees of the Company and its
subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Employee

 

3



--------------------------------------------------------------------------------

recognizes that the information he will possess about these other employees is
not generally known, is of substantial value to the Company and its subsidiaries
or affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Employee because of Employee’s
business position with the Company. Employee agrees that, during the Term (and
for a period of 12 months beyond the expiration of the Term), Employee will not,
directly or indirectly, solicit or recruit any employee of the Company or any of
its subsidiaries or affiliates for the purpose of being employed by Employee or
by any business, individual, partnership, firm, corporation or other entity on
whose behalf Employee is acting as an agent, representative or employee and that
Employee will not convey any such confidential information or trade secrets
about other employees of the Company or any of its subsidiaries or affiliates to
any other person except within the scope of Employee’s duties hereunder.
Notwithstanding the foregoing, Employee is not precluded from soliciting any
individual who (i) responds to any public advertisement or general solicitation
or (ii) has been terminated by the Company or any of its subsidiaries or
affiliates prior to the solicitation.

(d) PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments shall be made for
hire by the Employee for the Company or any of its subsidiaries or affiliates.
“Employee Developments” means any idea, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work or authorship that (i) relates to the business or
operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to the Employee or
work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours. All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term. To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the Employee hereby assigns to the Company all such
proprietary rights. The Employee shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.

(e) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Employee shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time.

(f) REMEDIES FOR BREACH. Employee expressly agrees and understands that Employee
will notify the Company in writing of any alleged breach of this Agreement by
the Company, and the Company will have 30 days from receipt of Employee’s notice
to cure any such breach.

Employee expressly agrees and understands that the remedy at law for any breach
by Employee of this Section 2 may be inadequate and that damages flowing from
such breach may not be susceptible to being measured in monetary terms.
Accordingly, it

 

4



--------------------------------------------------------------------------------

is acknowledged that upon Employee’s violation of any provision of this
Section 2 the Company may be entitled to obtain from any court of competent
jurisdiction immediate injunctive relief and obtain a temporary order
restraining any threatened or further breach as well as an equitable accounting
of all profits or benefits arising out of such violation. Nothing in this
Section 2 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Employee of any of the provisions of this Section 2, which may
be pursued by or available to the Company.

(g) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of Employee’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

3. TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, including but not limited to,
the Employment Agreement between Employee and HSN General Partner LLC with an
effective date of March 13, 2007. Employee acknowledges and agrees that neither
the Company nor anyone acting on its behalf has made, and is not making, and in
executing this Agreement, the Employee has not relied upon, any representations,
promises or inducements except to the extent the same is expressly set forth in
this Agreement. Employee hereby represents and warrants that by entering into
this Agreement, Employee will not rescind or otherwise breach an employment
agreement with Employee’s current employer prior to the natural expiration date
of such agreement

4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company with or to any other individual or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and
all references herein to the “Company” shall refer to such successor.

5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Employee hereunder, as may be
required from time to time by applicable law, governmental regulation or order.

6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

 

5



--------------------------------------------------------------------------------

7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto. Notwithstanding
anything to the contrary herein, neither the assignment of Employee to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its affiliated companies nor a change in the title of the
Reporting Officer shall constitute a modification or a breach of this Agreement.

8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

9. INDEMNIFICATION. The Company shall indemnify and hold Employee harmless for
acts and omissions in Employee’s capacity as an officer, director or employee of
the Company to the maximum extent permitted under applicable law; provided,
however, that neither the Company, nor any of its subsidiaries or affiliates
shall indemnify Employee for any losses incurred by Employee as a result of acts
described in Section 1(c) of this Agreement.

 

ACKNOWLEDGED AND AGREED:  

Date: October 27, 2008

    HSN, INC  

/s/ Lisa Letizio

  By:   Lisa Letizio   Title:   EVP Human Resources  

/s/ Jim Warner

  JIM WARNER

 

6



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
between Jim Warner (“Employee”) and HSN, Inc., a Delaware corporation (the
“Company”), and is effective as of December 31, 2008 (the “Effective Date”).

WHEREAS, Employee and the Company previously entered into an Employment
Agreement dated as of October 27, 2008 (the “Employment Agreement”); and

WHEREAS, Employee and the Company now wish to amend that Employment Agreement
with this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

1. Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Employment Agreement.

2. Section 7A of the Employment Agreement shall be amended and restated to read
as follows:

7A. SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations issued thereunder (“Section 409A”), except as provided
in Section 1(g) of the Standard Terms and Conditions. It is intended that the
amounts payable under this Agreement and the Company’s and Executive’s exercise
of authority or discretion hereunder shall comply with and avoid the imputation
of any tax, penalty or interest under Section 409A of the Code. This Agreement
shall be construed and interpreted consistent with that intent. In no event
shall the Company be required to pay Employee any “gross up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any benefit paid to Employee hereunder.

3. Section 1(d) of the Standard Terms and Conditions attached to the Employment
Agreement and incorporated therein shall be amended and restated to read as
follows:

 

  (d)

TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE. If
Employee’s employment is terminated by the Company for any reason other than
Employee’s death or Disability or for Cause, then (i) the Company shall pay
Employee the Base Salary through the end of the Term over the course of the then
remaining Term; and (ii) the Company shall pay Employee any Accrued Obligations
(as defined in paragraph 1(f) below) in accordance with the terms of the plans,
programs or arrangements under which such obligations arose. The payment to
Employee of the severance benefits described in this Section 1(d) shall be
subject to Employee’s execution and

 

7



--------------------------------------------------------------------------------

 

nonrevocation of a general release of the Company and its affiliates in a form
substantially similar to that used for similarly situated executives of the
Company and its affiliates. Such release shall be furnished to Employee as soon
as practical following the termination of employment , and shall be executed and
promptly returned to the Company (and in no event later than 21 days following
Executive’s termination of employment, or such longer period as may be required
by applicable law). All amounts of severance that would otherwise have been paid
to Employee prior to the date upon which the revocation period provided for in
such release shall be paid to Employee in a lump sum, without interest, as soon
as practical after such revocation period expires, but not later than March 15
of the year following the year in which employment is terminated.

4. The following subsection (g) shall be added to Section 1. of the Standard
Terms and Conditions:

 

  (g) SECTION 409A. In order to satisfy the requirements of Section 409A, the
following provisions shall apply:

 

  (i) Each payment to Employee of a portion of the Employee’s Base Salary
following his or termination of employment (a “Severance Payment”) pursuant to
paragraph 1(d) shall be treated as a separate payment for purposes of
Section 409A.

 

  (ii) The Severance Payments that are considered payments of deferred
compensation subject to 409A (“Section 409A Payments”) shall consist only of
those Severance Payments that are either (A) both (x) paid after March 15 of the
year following the year in which Employee’s employment is terminated and
(y) exceed, on a cumulative basis and including only amounts paid after such
March 15, two times the lesser of the limitation in effect under
Section 410(a)(17) of the Code for the year that includes the termination of
employment (the “Termination Year”) or the Base Salary in effect at the end of
the last year prior to the Termination Year, or, (B) are paid after the end of
the second year following the termination year. For purposes of the limitation
in subparagraph (A)(y), only Severance Payments paid after the total of all
Severance Payments exceed such limitation on a cumulative basis shall be
considered Section 409A Payments (including the portion of the Severance Payment
that causes the total amount of Severance Payments to exceed such limitation).

 

  (iii)

No Section 409A Payment shall be accelerated, or otherwise paid to Employee at
any time other than as provided above, and no amount shall be paid to Employee
in lieu of any Section 409A Payment, whether pursuant to an amendment to this
Agreement, any separation agreement, or otherwise, except as permitted by
Section 409A. No

 

8



--------------------------------------------------------------------------------

 

Section 409A Payment shall be paid until Employee has a separation from service
as defined in Section 409A or, if the Employee is a “specified employee” as
defined in Section 409A, six (6) months after Employee’s separation from
service.

5. The Employment Agreement is reaffirmed and ratified in all respects, except
as expressly provided herein. In the event of any conflict between the terms or
provisions of this Amendment and the Employment Agreement, then this Amendment
shall prevail in all respects. Otherwise, the provisions of the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and Employee has executed and
delivered this Agreement on January             , 2009.

 

HSN, INC By:  

/s/ Lisa Letizio

Lisa Letizio EVP Human Resources

/s/ Jim Warner

JIM WARNER

 

9